Upon the consideration of the rehearing in the absence of Justice SAYRE, the writer, who is absent on account of serious illness of a chronic nature, we prefer to place our concurrence in the result that the appellant was suable in Montgomery county because of doing business there by agent. Section 232 of the Constitution of 1901; General Motors Corp. v. Home Co.,218 Ala. 681, 120 So. 165; Sullivan v. Sullivan Timber Co.,103 Ala. 371, 15 So. 941, 25 L.R.A. 543; Ex parte Western Union Tel. Co., 200 Ala. 496, 76 So. 438.
We do not care to commit the court to what is said in the former opinion as to the right to sue the defendant in Cherokee county in an action against it alone, such as we have here.
Application for rehearing overruled.
ANDERSON, C. J., and THOMAS, BOULDIN, and BROWN, JJ., concur.